DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered. . Claims 1-4, 7, 12-15, 18, 21, 22, 24, 26, 27, 40-42 are now pending. Claims 1-4, 7, 40-42 remain withdrawn. Claims 12-15, 18, 21, 22, 24, 26, 27 are currently being examined as drawn to the elected species of a combination of the first antigenic peptide of a Her3 polypeptide comprising SEQ ID NO:1 or portions thereof and the second antigenic peptide comprising Her3 polypeptide of SEQ ID NO:1 or portions thereof. 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


2.	NOTE: The rejections below are maintained, but with the addition of the Skinner reference to provide additional support for motivation and reasonable expectation of success to use minicircle DNA vaccine instead of plasmid DNA.

3.	Claims 12-15, 18, 21, 22, 26, and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/110030, Lyerly et al, published July 2013 or US Patent 9,956,276, Lyerly et al, published December 2014; either in view of Anderson et al (Vaccine, 2007, 25S:B24-B34); Wang et al (Breast Cancer Research, 2007, 7:R580-R588); Dietz et al (Mol. Ther. 2013, 21:1526-1535); and Skinner, Nicole Elizabeth. (2013). Dissertation. Strategies to improve gene expression and targeting for DNA vaccine development. Retrieved from the University of Minnesota Digital Conservancy, https://hdl.handle.net/11299/161088.
	Lyerly et al WO 2013/110030 teach a method of treating HER3-expressing cancer or precancer or reducing the likelihood of cancer developing resistance to a cancer therapeutic or prevention agent in a subject comprising administering to the subject a composition comprising a DNA/plasmid vaccine or adenoviral vector vaccine encoding HER3 polypeptide or portions thereof including SEQ ID NO:1 that is identical to instant SEQ ID NO:1 (see sequence alignment in previous office action); wherein the vaccine composition is administered before the cancer therapeutic or prevention agent that targets HER2 or EGFR; wherein the cancer is breast, prostate, lung, ovarian, colon, rectal, pancreas, bladder, head and neck or liver cancers or precancers; wherein the in vivo by administering an adenoviral vector encoding HER3 polypeptide (Examples).
Lyerly et al US Patent 9,956,276 comprises the same disclosure as, and claims priority to, WO 2013/110030 above.
	Lyerly et al WO 2013/110030 and US Patent 9,956,276 do not teach administering two vaccine compositions encoding a HER3 polypeptide, wherein a DNA vaccine is administered first as a primer, followed by a booster administration of adenoviral vector encoding the HER3 polypeptide. Lyerly et al WO 2013/110030 and US Patent 9,956,276 do not teach the DNA/plasmid vaccine is minicircle DNA comprising a heterologous promoter operably connected to the HER3 polypeptide and lacking bacterial origin of replication and antibiotic resistance gene.
Anderson et al review the known use of plasmid DNA and viral vector-based vaccines to deliver tumor-specific antigens to induce a tumor-specific immune response for the treatment of cancer. Anderson et al teach the known construction of DNA plasmid vaccines comprising a heterologous promoter operably connected to the tumor antigen (section 2; Figure 1) and construction of adenoviral vectors encoding tumor antigens (section 3). Anderson et al teach the superior method of heterologous prime-boost regimens for stimulating cellular immune responses comprising administering a 
	Wang et al teach using the prime-boost regimen with a DNA plasmid vaccine encoding HER2 tumor antigen followed by an adenovirus vector encoding HER2 antigen, wherein the method successfully inhibited the growth of HER2-expressing tumors in vivo, significantly prolonged survival, and induced high levels of both humoral and cellular immunity.  Wang et al teach that cancer treatment and antigen-specific immune induction was most effective when two gene vaccines delivered tumor antigen in the precise order of DNA plasmid first, followed by adenoviral vector (abstract; p. R581, col. 1; Figure 4; Discussion p. R585-R586; Conclusion p. R586-R587). Wang et al teach that many publications have described the effectiveness of prime-boost vaccination in which the prime is a plasmid gene vaccine and the boost is a viral gene vaccine, and have shown that priming with a plasmid and boosting with a virus is more effective than the opposite (p. R586, col. 1).
Dietz et al teach and demonstrate that minicircle DNA is superior to plasmid DNA in eliciting antigen-specific CD8+ T-cell responses (p. 1532, col. 1; abstract; . Dietz et al teach the plasmid DNA has the problem of poor protein production in situ due to low transfection efficiency and low transgene expression (abstract; p. 1526, col. 1-2). Dietz et al teach that minicircle DNA (MC DNA) is devoid of essentially all prokaryotic sequence elements (e.g., origin of replication and antibiotic-resistance genes). The lack of these genes reduces the size of the plasmid and enhances transfection efficiencies. This results in more cells transfected and a sustained high level of transgene expression upon delivery in vivo (p. 1526, col. 2; Figure 1).
in vivo because it is safe, inexpensive, stable and easily manipulated. As such, it has been evaluated in hundreds of clinical trials.  One of the challenges of plasmid DNA is its low transfection efficiency and low transgene expression. Skinner explains the mechanism why plasmid DNA results in low transgene expression and low protein production after administration as its gene expression is silenced. The result is a brief burst of protein production in situ followed by a rapid loss (p. 18-19). Minicircle DNA has the advantage of being smaller, devoid of essentially all prokaryotic sequence elements, which leads to enhanced transfection efficiencies (p. 19). Minicircle DNA can transfect more cells and permit sustained high level transgene expression upon delivery in vivo. Because of this, immune responses elicited by minicircle vaccines are more potent than responses to plasmid DNA encoding the same antigens (p. 19). Skinner demonstrates that the level, duration, and immunogenicity (increased antigen-specific CD8+ T cells) of minicircle transgene-encoded proteins were all significantly greater than those elicited by the plasmid DNA vaccines, and that the primary memory immune response elicited by minicircle vaccine conferred significant protection against a bacterial infection model of listeriosis (p. 20-30; Figure 2.9). Skinner teaches that in addition to enhancing transfection efficiency, a second critical benefit to the removal of the plasmid backbone elements in minicircle relates to their role in gene silencing. Gene silencing is dependent on sequence length, therefore the level of gene silencing seen with longer plasmid DNA constructs is not seen for the shorter minicircle constructs, allowing for 
Heterologous prime boost regimen:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a DNA vaccine encoding HER3 polypeptide first followed by the adenoviral vector encoding the same HER3 polypeptide in the method of Lyerly et al. One would have been motivated to because Lyerly et al teach in vivo, significantly prolong survival, and induce high levels of both humoral and cellular immunity against a HER2 antigen that is closely related to HER3.
Minicircle DNA vaccination
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the plasmid DNA vaccine of the combined references cited above with the minicircle DNA vaccine of Dietz et al and Skinner. One of ordinary skill in the art would be motivated to, and have a reasonable expectation of success to, given the combined references teach administering the DNA plasmid vaccine to induce an antigen-specific humoral and cellular immune response, and given Dietz et al and Skinner teach and exemplify the success of, and superior effects of, minicircle DNA encoding an antigen to transfect at a higher efficiency, express a higher level of antigen .



4.	Claim 24 remains rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/110030, Lyerly et al, published July 2013 or US Patent 9,956,276, Lyerly et al, published December 2014; and Anderson et al (Vaccine, 2007, 25S:B24-B34); Wang et al (Breast Cancer Research, 2007, 7:R580-R588); Dietz et al (Mol. Ther. 2013, 21:1526-1535) and Skinner, Nicole Elizabeth. (2013). Dissertation. Strategies to improve gene expression and targeting for DNA vaccine development. Retrieved from the University of Minnesota Digital Conservancy, https://hdl.handle.net/11299/161088, as applied to claims 12-15, 18, 21, 22, 26, and 27 above, and further in view of Clay et al (Immuno. Research, 2011, 49:235-247) and Kleponis et al (Cancer Biology Medicine, 2015, 12:201-208).
Lyerly et al, Anderson et al, Wang et al, Dietz et al, and Skinner (the combined references) teach a method of treating HER3-expressing cancer or precancer or reducing the likelihood of cancer developing resistance to a cancer therapeutic or prevention agent and inducing a HER3-specific immune response in a subject comprising administering to the subject a minicircle DNA vaccine encoding HER3 polypeptide then a viral vaccine encoding HER3 polypeptide, as set forth above.
The combined references do not teach the method further comprising administering an immune checkpoint inhibitor.
in vivo and in vitro. Clay et al teach that long–term expression of antigens in the absence of appropriate co-stimulation can be associated with immunologic unresponsiveness. Strategies to overcome this antigen-specific unresponsiveness include anti-CTLA-4 antibodies (p. 238-239).
Kleponis et al teach combining cancer vaccines, such as vector-based antigen specific vaccines, with immune checkpoint inhibitors that may function synergistically to induce a more effective antitumor immune response (abstract). Kleponis et al teach the mechanism of how the combination works, where vaccines enhance effector T-cell infiltration into tumors (tumor microenvironment or TME), but PD-L1/PD1-mediated immune checkpoint pathways are also induced that result in CD8+ T-cell anergy or death, reducing the presence of effector T-cells. Administration of checkpoint inhibitors that block PD1 or PD-L1 pathways prevent the binding of PD-L1 to PD1 and inhibit inactivation of CD8+ T-cells within the tumor microenvironment, enhancing T-cell response and anti-tumor immunity (p. 202-205, Figure 1). Kleponis et al also teach that 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a checkpoint inhibitor in the method of the combined references. One of ordinary skill in the art would be motivated to, and have a reasonable expectation of success to, given: (1) the combined references teach inducing a HER3-specific antitumor immune response to treat cancer; (2) Clay et al teach known strategies of enhancing immune responses against cancer include HER3 vaccine and anti-CTLA4 immune checkpoint inhibitor antibodies; (2) Kleponis et al teach combining cancer vaccines with immune checkpoint inhibitors may function synergistically to induce a more effective antitumor immune response; and (3) Kleponis et al teach that the mechanisms of how immune checkpoint inhibitors such as anti-PD1 or anti-CTLA4 antibodies function to enhance anti-tumor immune responses are known and understood.


Response to Arguments
5.	Applicants argue that the claimed invention is non-obvious over the cited references because minicircle vaccine produces a surprisingly superior, longer-lasting anti-HER3 cellular immune response when used as a primer in a heterologous prim-boost regimen with an adenoviral vector vaccine. Applicants argue that based on the prior art cited, one could not have expected the minicircle vaccine to produce the superior result. Applicants point to the Dr. Lyerly declaration under 37 CFR 1.132 to argue that the cited prior art fail to teach or suggest that a prime-boost regimen can be used to generate an effective immune response against HER3 and that minicircle DNA can be used effectively as a primer in a heterologous prime-boost regimen. Applicants argue they demonstrated that minicircle DNA used as a primer produced a longer lasting anti-HER3 cellular immune response as compared to DNA plasmid. Applicants state that this result suggests expression from minicircle DNA may persist for a longer period of time, resulting in an extended vaccine effect. Applicants argue that the extended protection results in significant improvement over the vaccines of the prior art. The declaration states that the claimed prime-boost regimen produced a surprisingly superior, longer lasting anti-HER3 cellular immune response as compared to other regimens and points to instant Figure 6 and page 33 of the specification.
	Applicants and the declaration argue that none of the references teach that the prime boost regimen can be used to generate an effective immune response against HER3. Applicants argue that while prime-boost regimens are known to produce superior immune responses to an antigen, the efficacy of such regimens to improve vaccine efficacy are not guaranteed and it is not obvious which vaccine components will provide 
Applicants argue that none of the cited reference suggest using minicircle DNA as the primer in the prime-boost regimen with an adenoviral vector. Applicants argue that Dietz only teach using minicircle DNA as a single vaccine and does not teach that it is effective when used as a primer as claimed. Applicants argue that they demonstrate in the specification that minicirlce DNA vaccine is more effective when combined in a heterologous prime-boost regimen than when used singly, and the cited art does not demonstrate or teach this result. Applicants argue that minicircle DNA does not provide a superior vaccine effect for every “vaccine context”, as evidenced by Figure 2 of the instant specification. Applicants argue Figure 2 demonstrates minicircle vaccine is dramatically more effective when used as a prime in a heterologous prime-boost regimen than when used in a homologous regimen.
Applicants argue that the art is unpredictable and none of the cited references provide a reasonable expectation of success that the method of claim 12 would produce a superior immune response as demonstrated in the specification.

6.	The arguments have been carefully considered but are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner points to additional reference Skinner in the rejections above as further support of Dietz et al that minicircle DNA vaccine is reasonably expected to have superior antigen-specific cellular immune CD8+ T cell responses over plasmid DNA vaccine, for the reasons set forth in the rejection. Skinner also provide a reasonable expectation of success for minicircle DNA vaccines to provide a longer lasting cellular immune response to the expressed antigen over plasmid DNA vaccine for the reasons set forth in the rejection. Skinner and Dietz et al demonstrate and explain that minicircle DNA is smaller than plasmid DNA, has better transfection rates, is not degraded as fast as plasmid DNA due to its small size, and provides a higher and longer sustained antigen expression and antigen depot than plasmid DNA, resulting in a greater and longer lasting antigen-specific cellular immune CD8+ T cell response. Dietz et al and Skinner demonstrate and explain the mechanisms of why minicircle DNA vaccine is superior to plasmid DNA vaccine for generating a cellular immune response and a 
	With regards to prime-boost regimens, as admitted by Applicants, the cited prior art provides a reasonable expectation of success for superior immune responses to be generated. Applicants have presented no persuasive reasoning or evidence as to why the data presented on prime-boost vaccination for the HER2 antigen presented by Wang would not be reasonably or predictably extrapolated to that for highly homologous and related HER3 antigen. Wang demonstrate that the precise order of vaccination of HER2 by plasmid DNA vaccine followed by adenoviral vector vaccine significantly prolonged survival, and induced high levels of both humoral and cellular immunity. Wang et al attribute success to the specific order of DNA vector primer-adenoviral vector booster administered. Examiner maintains that Wang provide a reasonable expectation for success for this prime-boost strategy to work for HER3 antigen in the method of Lyerly et al. With regards to substituting plasmid DNA vaccine with a superior minicircle DNA vaccine, Dietz et al and Skinner provide both motivation and reasonable expectation of success to do so for the reasons of record.
Contrary to arguments, Pfizer and Moderna COVID-19 vaccines utilize prime-boost strategy. Contrary to arguments, optimizing therapeutic efficacy by arranging different prime-boost regimens for PSA vaccination with fowlpox vectors does not provide unpredictability for, or teach away from, the superior results of enhanced cellular immune responses and longer lasting immune responses produced by minicircle vaccination, and superior results of prime-boost vaccination for priming with a 
Thus the cited prior art provide for motivation and a reasonable expectation of success for enhanced and longer-lasting cellular CD8+T cell immune responses to HER3 utilizing a minicircle DNA primer and adenoviral vaccine booster for the reasons of record.
It is noted that while Applicants argue their claimed method resulted in superior longer-lasting CD8+ T cell responses to HER3, the instant claims are not in fact limited to HER3 antigen, to methods of inducing long periods of cellular immune responses to HER3, or limited a prime-boost vaccination with the same antigen. Applicants have argued in the response that the art is unpredictable for vaccinating against each antigen, but the claims are not limited to the HER3 antigen argued as having superior results. Therefore, the claims are not commensurate in scope with the superior results argued by Applicants. MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In the instant case, Applicants argue superior results in the specification for prolonged CD8+ T cell responses for minicircle HER3 vaccination (administered 2X) followed by adenoviral HER3 vaccination (1X) as evidence of non-obviousness, but argue in their response that prime-boost regimens can be unpredictable for various antigens, such as COVID or PSA. The claims are not limited to the HER3 antigen and administration 
While Applicants’ arguments of superior results are directed to the duration of cellular immune response to HER3 because minicirlce DNA vaccination provides sustained antigen expression resulting in a longer superior CD8+ T cell cellular immune response (Figure 6), the instant claims are not limited to methods of generating longer CD8+ T cell responses to HER3. The instant specification demonstrates that plasmid DNA priming (not minicircle) followed by adenoviral vaccination actually resulted in superior cellular and humoral immune responses. The instant specification demonstrates that plasmid DNA vaccine encoding HER3 antigen followed by adenoviral vaccine vector encoding HER3 antigen produced “the most potent anti-HER3 response, stronger than minicircle DNA (mcDNA) vaccine followed by adenoviral vaccine (Ad)” (see Figure 3B). The specification demonstrates that the heterologous plasmid DNA vaccine followed by Ad also induced the strongest antibody response against HER3 (Figure 4). Thus, the specification demonstrates results for a prime/boost regimen of 
The claims are drawn to a method of treating a HER3-expressing cancer or precancer or reducing the likelihood of the cancer developing resistance to a cancer therapeutic or prevention agent comprising administering the minicircle DNA expressing an antigen. The instant specification at Figure 5 demonstrates that both heterologous vaccination regimens of DNA Plasmid (2X) + adenoviral vaccine (1X), and minicircle DNA (2X) + adenoviral vaccine (1X) expressing HER3 resulted in significantly better tumor treatment than a homologous adenoviral (3X) vaccination regimen. This result is expected based on the teaching and demonstration by the prior art cited in the rejections for the reasons of record.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 12-15, 18, 21, 22, 24, 26, and 27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,487,143 in view of Anderson et al (Vaccine, 2007, 25S:B24-B34); Wang et al (Breast Cancer Research, 2007, 7:R580-R588); Clay et al (Immuno. Research, 2011, 49:235-247) and Kleponis et al (Cancer Biology Medicine, 2015, 12:201-208).
The US Patent claims a method of treating cancer or precancerous cells or of reducing the likelihood of the cancer developing resistance to a cancer therapeutic or prevention agent in a subject comprising administering to the subject a therapeutically effective amount of a vector comprising a promoter operably connected to a first polynucleotide encoding a HER3 antigenic polypeptide consisting of SEQ ID NO:2 or 3, wherein the vector is an adenoviral vector, a DNA-based vector, or a minicircle DNA vector that lacks bacterial origin of replication and antibiotic resistance gene; wherein the cancer is breast, prostate, lung, ovarian, colon, rectal, pancreas, bladder, head and neck or liver cancers or precancerous cells; wherein the subject develops an immune 
The US Patent does not claim administering two vaccine compositions encoding a HER3 polypeptide, wherein a DNA vaccine is administered first as a primer, followed by a booster administration of adenoviral vector encoding the HER3 polypeptide. The US Patent does not claim administering an immune checkpoint inhibitor.
Anderson et al and Wang et al teach the motivation and reasonable expectation of success of priming and boosting with a DNA vaccine followed by a viral vaccine encoding a tumor antigen to enhance the antigen-specific immune response, rendering obvious this method for the reasons set forth above.
Clay et al and Kleponis et al teach motivation and reasonable expectation of success to add administration of an immune checkpoint inhibitor to the claimed method to enhance antigen-specific immune response of the cancer vaccine for the reasons set forth above. 


8.	Claims 12-15, 18, 21, 22, 24, 26, and 27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,956,276 in view of Anderson et al (Vaccine, 2007, 25S:B24-B34); Wang et al (Breast Cancer Research, 2007, 7:R580-R588); Dietz et al (Mol. Ther. 2013, 21:1526-1535); Skinner, Nicole Elizabeth. (2013). Dissertation. Strategies to improve gene expression and targeting for DNA vaccine development. Retrieved from the University .
The US Patent claims a method of reducing the growth of cancer or reducing the likelihood of the cancer developing resistance to a cancer therapeutic or prevention agent in a subject comprising administering to the subject a composition comprising a DNA vaccine vector or adenovirus vaccine vector comprising a polynucleotide encoding a HER3 polypeptide that is a fragment of SEQ ID NO:2; wherein the cancer is breast, prostate, lung, ovarian, colon, rectal, pancreas, bladder, head and neck or liver cancers or precancerous cells; wherein the subject develops an immune response to HER3; wherein the vector is administered before the cancer therapeutic or prevention agent; wherein the method results in reducing HER3 expression on the cancer cells, thus is a HER3-expressing cancer. 
The US Patent does not claim administering two vaccine compositions encoding a HER3 polypeptide, wherein a DNA vaccine is administered first as a primer, followed by a booster administration of adenoviral vector encoding the HER3 polypeptide. The US Patent does not claim the DNA vaccine comprises a heterologous promoter operably connected to the HER3 polypeptide and lacking bacterial origin of replication and antibiotic resistance gene, for example, a minicircle DNA. The US Patent does not claim administering a checkpoint inhibitor. 
Anderson et al and Wang et al teach the motivation and reasonable expectation of success of priming and boosting with a DNA vaccine followed by a viral vaccine 
Dietz et al and Skinner teach the motivation and reasonable expectation of success of utilizing a minicircle DNA as the DNA plasmid vaccine in the claimed method for the reasons set forth above.
Clay et al and Kleponis et al teach motivation and reasonable expectation of success to add administration of an immune checkpoint inhibitor to the claimed method to enhance antigen-specific immune response of the cancer vaccine for the reasons set forth above. 



Response to Arguments
9.	Applicants argue that the claims are patentably distinct and not obvious over the US Patents for the reasons discussed above in the rejections under 35 USC 103.
	The arguments have been considered but are not persuasive for the reasons set forth above in the response to the rejections under 35 USC 103. 


10.	Claims 12-15, 18, 21, 22, 24, 26, and 27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15, 17-20, 22 and 23 of copending Application No. 15/942,812 in view of Anderson et al (Vaccine, 2007, 25S:B24-B34); Wang et al (Breast Cancer Research, 2007, 7:R580-
	The co-pending application claims a method  of treating cancer or precancer or of reducing the likelihood of the cancer developing resistance to a cancer therapeutic or prevention agent in a subject comprising: administering an adenoviral vaccine vector comprising a polynucleotide encoding full length HER3 polypeptide to the subject, subsequently administering a checkpoint inhibitor; further comprising administering the cancer therapeutic or prevention agent to the subject; wherein the cancer is breast, prostate, lung, ovarian, colon, rectal, pancreas, bladder, head and neck or liver cancers or precancer. 
	The co-pending application does not claim the method further comprises administering a DNA/plasmid vaccine or minicircle DNA vaccine encoding the HER3 polypeptide before the adenoviral vaccine.
Anderson et al and Wang et al teach the motivation and reasonable expectation of success of priming and boosting with a DNA vaccine followed by an adenoviral vaccine encoding a tumor antigen to enhance the antigen-specific immune response, rendering obvious this method for the reasons set forth above.
Dietz et al and Skinner teach the motivation and reasonable expectation of success of utilizing a minicircle DNA as a DNA plasmid vaccine in the claimed method for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.


11.	Claims 12, 13, 15, 18, 21, 22, 24, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 11-14, 16-19, 21-24, and 26 of copending Application No. 15/962,824 in view of Anderson et al (Vaccine, 2007, 25S:B24-B34); Wang et al (Breast Cancer Research, 2007, 7:R580-R588); Dietz et al (Mol. Ther. 2013, 21:1526-1535); Skinner, Nicole Elizabeth. (2013). Dissertation. Strategies to improve gene expression and targeting for DNA vaccine development. Retrieved from the University of Minnesota Digital Conservancy, https://hdl.handle.net/11299/161088; Clay et al (Immuno. Research, 2011, 49:235-247) and Kleponis et al (Cancer Biology Medicine, 2015, 12:201-208). 
	The co-pending application claims a method of treating cancer or precancer or of reducing the likelihood of the cancer developing resistance to a cancer therapeutic or prevention agent in a subject comprising: administering an adenoviral vaccine vector comprising a polynucleotide encoding a HER3 polypeptide to the subject, further comprising administering the cancer therapeutic or prevention agent to the subject; wherein the cancer is breast, prostate, lung, ovarian, colon, rectal, pancreas, bladder, head and neck or liver cancers or precancer; wherein the method results in an immune response developed to HER3 including a T-cell mediated response or antibody response. 
	The co-pending application does not claim the method further comprises administering a DNA/plasmid vaccine or minicircle DNA vaccine encoding the HER3 
Anderson et al and Wang et al teach the motivation and reasonable expectation of success of priming and boosting with a DNA vaccine followed by an adenoviral vaccine encoding a tumor antigen to enhance the antigen-specific immune response, rendering obvious this method for the reasons set forth above.
Dietz et al and Skinner teach the motivation and reasonable expectation of success of utilizing a minicircle DNA as a DNA plasmid vaccine in the claimed method for the reasons set forth above.
Clay et al and Kleponis et al teach motivation and reasonable expectation of success to add administration of an immune checkpoint inhibitor to the claimed method to enhance antigen-specific immune response of the cancer vaccine for the reasons set forth above. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
12.	Applicants argue that the claims are patentably distinct from the pending cases for the reasons argued above.
	The arguments have been considered but are not persuasive for the reasons set forth above in the response to the rejections under 35 USC 103. 



13.	All other objections recited in the Office Action mailed October 27, 2020 are hereby withdrawn in view of amendments. The provisional rejections on the ground of nonstatutory double patenting over Application No. 16/045,248 (issued to US Patent 10,842,857) and Application No. 16/044,269 (issued to US Patent 10,842,855) are withdrawn.


14.	Conclusion: No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Laura B Goddard/Primary Examiner, Art Unit 1642